DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.

Claims 1-3 are pending and being examined.  Claims 1 and 3 are amended with no new subject matter being introduced.

Claims 1-3 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all of the cumulative limitations of independent claim 1 with particular attention to “a filtration step of filtering the suspension of sulfur in aliphatic lower alcohol with a filter to obtain a sulfur cake and a filtrate; and treating the filtrate as wastewater”.
The prior art references do not teach or render obvious all of the cumulative limitations of independent claim 3 with particular attention to “a filtration step of filtering the suspension of sulfur in aliphatic lower alcohol with a filter to obtain a sulfur cake and a filtrate; and treating the filtrate as wastewater”.
Kato (JP 2010030866 A), Moller et al. (US 2008/0175778 A1), and Bosniack (US 4020149) are considered to be the closest prior art.
Kato teaches a method for producing hydrogen sulfide from sulfur and hydrogen comprising a reaction step of reacting sulfur and hydrogen to obtain a crude hydrogen sulfide gas (Kato, [0002]).  Kato teaches a method for recovering sulfur from a crude hydrogen sulfide gas containing sulfur (Kato, abstract).  Kato teaches a purification step of purifying the crude hydrogen sulfide gas by bringing the crude hydrogen sulfide gas into contact with aliphatic lower alcohol in a packed tower to precipitate sulfur contained in the crude hydrogen sulfide gas (Kato, [0009]-[0012]).  Kato teaches a discharge step of discharging from inside the packed tower a suspension of sulfur in aliphatic lower alcohol obtained in the purification step by teaching that sulfur is trapped in powder form in the aliphatic lower alcohol and circulated (8 of Fig. 1) through the column and the alcohol discharges the column (13 of Fig. 1) (Kato, [0012] and Fig. 1).  Kato teaches circulating the aliphatic lower alcohol through the column, sulfur is trapped in powder form in the aliphatic lower alcohol and many sulfur deposits accumulate on the packing and periodic stopping of the process is necessary to recover the sulfur adhered to the column (Kato, [0012]-[0013]).
Moller teaches a method of purifying hydrogen sulfide formed from hydrogen and sulfur (Moller, [0003]).  Moller teaches sulfur precipitated in solid form can be removed from the circulation line using the aid of suitable filtration devices (Moller, [0012], [0020]).
Bosniack teaches the use of a rotary filter to remove sulfur from a solvent reaction medium and recirculating the solvent reaction medium to the contacting vessel (Bosniack, Col. 6 line 66 – Col. 7 line 25).
Kato, Moller, and Bosniack, alone or combined, do not teach nor render obvious a filtration step wherein a sulfur cake and a filtrate are obtained and the filtrate is treated as wastewater.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734